Name: Regulation (EEC) No 379/71 of the Commission of 19 February 1971 laying down common quality standards for citrus fruit
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 88 Official Journal of the European Communities 24.2.71 Official Journal of the European Communities No L 45/ 1 REGULATION (EEC) No 379/71 OF THE COMMISSION of 19 February 1971 laying down common quality standards for citrus fruit Whereas , therefore, account should be taken of such deterioration in the application of the standards to the marketing stages which follow the dispatch stage ; whereas, since produce falling within the 'Extra ' Class must be graded and presented with particular care, only a slight deterioration in freshness and turgescence should be allowed ; ¢Whereas in the interests of clarity and certainty in the law and for the convenience of interested parties, the standards thus amended should be presented in a single text ; Whereas the measures laid down in this Regulation are in accordance with the Opinion .of the Management Committee for Fruit and Vegetables ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Regulation No 23 on the progressive establishment of a common organisation of the market in fruit and vegetables , 1 as last amended by Regulation (EEC) No 2423 /70,2 and in particular Article 5 (2) thereof; Having regard to Council Regulation No 158/66/EEC3 of 25 October 1966 on applying common quality standards to fruit and vegetables marketed within the Community, as last amended by Regulation (EEC) No 2423 /70, and in particular the last subparagraph of Article 2 ( 1 ) thereof ; Whereas a trend has evolved in trade in citrus fruit, in particular with regard to the requirements of consumer and wholesale market demand ; whereas, therefore, the common quality standards for citrus fruit laid down in Regulation No 64,4 as amended by Regulation No 86/64/EEC,5 must be amended in order to take account of these new requirements ; Whereas these amendments involve the amendment of the supplementary quality class defined in Council Regulation No 211/66/EEC of 14 December 19666 ; whereas , for purposes of defining that class, account should be taken of the economic interest of producers in the produce concerned and the need to satisfy consumers ' requirements ; Whereas the standards are applicable to all stages of marketing; whereas transport over long distance, storage for a certain length of time or the various handling operations to which the produce is subjected may cause it to . deteriorate due to biological change or to their perishability ; HAS ADOPTED THIS REGULATION: Article 1 1 . The quality standards relating to the following produce : CCT heading No Description of goods 08.02 A I Sweet oranges, fresh ex 08.02 B Mandarins and satsumas, fresh ; clementines, tangerines and other similar citrus hybrids, fresh ex 08.02 C Lemons, fresh 1 OJ No 30, 20.4.1962, p. 965/62. 2 OJ No L 261 , 2.12.1970, p. 1 . are set out in the Annex to this Regulation . 2 . These standards shall be applied to all marketing stages as provided in Regulation No 158/66/EEC. However, at stages following dispatch , the produce may in respect of the specifications of these standards show : 3 OJ No 192, 27.10.1966, p. 3582/66. 4 OJ No 63 , 20.7.1962, p. 1741/62 . 5 OJ No 116, 27.7.1964, p. 1847/64 . « OJ No 233 , 20.12.1966, p. 3939/66. Official Journal of the European Communities 89 Article 2  a slight deterioration in freshness and turgescence;  for produce graded in classes other than the 'Extra ' Class, slight deterioration due to biological change and perishability . 3 . These standards shall apply from 1 June 1971 . Commission Regulations No 64 of 6 July 1962 and (EEC ) No 877/68 of 1 July 1968 1 and Annex V to Regulation No 211/66/EEC are hereby repealed, with effect from 1 June 1971 . This Regulation shall' be binding in its entirety and dircctly applicable in all Member States . Done at Brussels , 19 February 1971 . For the Commission The President Franco M. MALFATTI 1 OJ No L 155 , 3.7.1968, p . 3 . ANNEX COMMON QUALITY STANDARDS FOR CITRUS FRUIT I. DEFINITION OF PRODUCE This standard applies to the following fruit, classified as 'citrus fruit', to be supplied fresh to the consumer, citrus fruit for processing being excluded :  lemons : cultivated fruit of the species Citrus limonia (Osbeck),  mandarins, Clementines, satsumas, tangerines, wilkings and other similar hybrids : cultivated fruit of the species Citrus reticulata (Blanco) or hybrids of that species ;  oranges : cultivated fruit of the species Citrus sinensis (Osbeck). II. QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for the citrus fruit listed in paragraph I, after preparation and packaging. B. Minimum requirements ( i ) The fruit must be :  intact,  sound (subject to the special provisions for each class),  free from damage or deterioration caused by frost,  free of foreign taste or smell , 1  clean (free from visible extraneous matter),  free of abnormal external moisture . l Unless caused by a preserving agent used in accordance with Community provisions . 90 Official Journal- of the European Communities (ii) The fruit must have been carefully hand-picked and have reached a degree of appropriate ripeness in accordance with criteria proper to the variety and zone of production . The state of the fruit must be such as to allow it to withstand ap ­ propriate transport and normal handling, and to meet market requirements at its place of destination. Moreover, colouring must be such that the development of the fruit will allow it to reach, at its place of destination, the normal colouring for the variety (subject to the provisions for each category) having regard to picking season, the district in which it is grown and time taken in transport . Fruit meeting the criteria of ripeness defined above may have been de-greened . This treatment is permitted only if other natural organoleptic characteristics are not modified . Such treatment must be carried out under the supervision of and in accordance with the rules laid down by the administrative authorities of each country. ( iii ) The fruit must be free from incipient internal shrivelling caused by frost and from extensive, healed-over cuts . C. Minimum juice content and colouring (minimum content in relation to the total weight of the fruit extraction by hand pressing) applicable to all categories . Lemons  Minimum juice content :  Verdelli and Primofiore lemons 20%  Other lemons 25%  Colour: j Lemons must display the colour typical of the variety. Fruit of a light green colouring, possessing the minimum juice content, is permitted, having regard to the time of picking and to the areas in which it is grown . Verdelli lemons may have a green colouring provided this is not dark green . Clementines, tnonreals and satsumas  Minimum juice content :  Monreals and satsumas 33% \  Clementines 40%  Colour : The fruit must display its typical colour over at least one third of its surface. Wilkings, tangerines, other mandarins and hybrids  Minimum juice content 33% /  Colour: The fruit must display its typical colour over at least two' thirds of its surface. Oranges  Minimum juice content :  Thomson Navels and Tarocco 30% " ¢  Washington Navels  other varieties 33% 35%  Colour: The fruit must display the colouring typical of the variety : a light green colour tolerance, which must not exceed one fifth of the total surface area of the fruit, shall be permitted, having regard to the variety and the time of picking. D. Classification ( i ) 'Extra' Class Fruit in this class must be of superlative quality and free from any defect affecting external appearance and organoleptic characteristics . However, very slight surface deterioration on the skin shall not be considered as a defect . Moreover, the fruit Official Journal of the European Communities 91 must have all the characteristics and in particular the colour typical of the variety, having regard to the time of picking and to the area in which it is grown. ( ii) Class I Fruit in this class must be of good quality. It must display the characteristics typical of the variety or of the type, having regard to the time of picking and to the area in which it is grown. However, the following defects shall be permitted, provided that they do not impair the general appearance of the fruit or its keeping qualities in a particular batch :  a slight defect in shape,  a slight defect in colour,  slight skin defects inherent in the formation of the fruit, such as silvery incrustations, reddening, etc.,  slight scars due to a mechanical cause such as rubbing, hail , bumps, etc . ( iii) Class II This class comprises fruit which does not qualify for inclusion in the higher classes , but which satisfies the minimum requirements specified above. The following defects or deterioration in appearance or pf the skin shall be per ­ mitted provided that they do not impair to any considerable degree the general appearance of the fruit or its keeping qualities in a particular batch :  defect in shape,  defect in colour,  rough skin,  scars on the surface of the skin,  slight and partial loosening of the pericarp . for oranges (loosening being normal in mandarins, Clementines, satsumas, wilkings and tangerines). (iv) Class III1 Fruit in Class III must meet the quality requirements for Class II. However, they may have lost their calyces . III . SIZING The fruit must be sized according to the maximum diameter of their equatorial section , (a ) Fruit of less than the following minimum dimensions are excluded :  Lemons : 45 mm for the 'Extra' Class , Class I and Class II. 42 mm for Class III .  Oranges : 53 mm  Satsumas, tangerines, wilkings, other mandarins and hybrids : ¢ 45 mm  Clementines and monreals : 35 mm (b ) Sizing The fruit must be graded according to the following scales : ORANGES Size 0 1 2 Diameter tn mm 100 and + 2 87-100 84-96 81-92 77-88 73-84 70-80 67-76 64-73 62-70 60-68 58-66 56-63 53-60 3 4 5 6 7 8 9 10 11 12 13 1 Supplementary class within the meaning of Article 2 ( 1 ) of Regulation No 158/66/EEC. Application of this quality class or of certain of the specifications therein shall be subject to a decision to be taken under Articlc 2 (2) of that Regulation . - For Class III only . 92 Official Journal of the European Communities CLEMENTINES AND MONREALS, SATSUMAS, TANGERINES, WILKINGS AND OTHER MANDARINS AND THEIR HYBRIDS1 Size Diameter in mm 63 and -t ­1 2 3 4 52 62 7 8 9 10 58-69 . 54-64 50-60 46-56 43-52 41-48 39-46 37-44 35-42 LEMONS Size Diameter in mm 83 . and + 3 72-83 . 68-78 63-72 58-67 53-62 48-57 45-52 42 49s 0 1 2 3 4 5 6 7 8 ( c) Uniformity in size Uniformity in size shall be required as follows : ( i) For fruit arranged in even layers, the difference between the smallest fruit and the largest fruit in any one package must not exceed the following maxima : Oranges Sizes Nos 0 to 2 : Sizes Nos 3 to 6 : Sizes Nos 7 to 13 : 11 mm 9 mm 7 mm Clementines and monreals, satsumas, tangerines, wilkings, other mandarins and hybrids Sizes^Nos 1 to 4 : Sizes Nos 5 to 6 : Sizes Nos 7 to 10 : Lemons All sizes : 9 mm 8 mm 7 mm 7 mm (ii ) For all fruit not arranged in layers, the difference between the smallest fruit and the largest fruit in any one package must not exceed the width of the appropriate size as shown on the sizing scale . However, in respect of lemons, each producer Member State may apply, in respect of its own production and taking account of require ­ ments on the market of destination, the criteria for uniformity laid down for fruit arranged in even layers . ( iii ) For all fruit packed in bulk into a vehicle or transport container:  either it must comply only with the minimum size requirement,  or the maximum spacing between fruit must correspond to the width arrived at by grouping together three successive sizes on the sizing scale. 1 For satsumas, tangerines, wilkings , other mandarins and their hybrids of sizes greater than 63 mm, classification is as follows : No 1  X 63  74 No 1 - XX 67 - 78 No 1  XXX 78 and more . 2 For satsumas , tangerines, wilkings , other mandarins and their hybrids, the minimum is 45 mm. 3 For Class III only . Official Journal of the European Communities 93 IV. TOLERANCES Tolerances in respect of quality and size shall be allowed for substandard produce in each package, or in each batch for citrus fruit in bulk. 1 . Quality tolerances ( i ) 'Extra' Class 5% by number or weight of fruit not satisfying the requirements for the class but meeting the requirements of Class I and up to 5% by number of fruit without calyx . ( ii) Class I 10% by number or^weight of fruit not satisfying the requirements for the class but meeting the requirements of Class II and up to 20% by number of fruit without calyx. ( iii ) Class II 10% by number or weight of fruit not satisfying the requirements for the class, nor the minimum requirements, of which fruit up to 5% having slight dry surface lesions but not cicatrised ( any sign of rot excepted) or soft or withered fruit, and up to 35% by number of fruit without calyx. ( iv ) Class 111 15% by number or weight of fruit not satisfying the requirements for the class , nor the minimum requirements . However, this produce must be of marketable quality and fit for consumption . Moreover, for the 'Extra5 Class, Class I and Class II, fruit which have been de-greened shall be allowed when they have lost their calyces provided that the documents accompanying the goods are marked 'de-greened' or 'de-greened fruit'. 2 . Size tolerances For all presentations, a maximum tolerance of 10% by number of fruit conforming to the size immediately above or below the size (or sizes, in the case of groups of three sizing grades) stated on the packing or transport documents is allowed . For fruit presented in bulk in a vehicle or transport container, with only the minimum size requirement, the 10% tolerance may refer only to fruit of which the diameter is not less than the following minimum: Lemons : 43 mm for the 'Extra' Class , Class I and Class II 40 mm for Class III Oranges : * 50 mm Satsumas, tangerines, wilkings, other mandarins and their hybrids : 43 mm Clementines and monreals : 34 mm V. PACKAGING AND PRESENTATION A. Uniformity Each package, transport vehicle or transport container must contain only fruit of the same variety, quality class and size ( if the produce has to be sized). Moreover, in particular for the 'Extra' Class , the contents must be uniform in colour . B. Packaging The fruit must be packed as follows : ( a ) arranged in even layers in accordance with the sizing scales in closed or open packages. This presentation is compulsory for the 'Extra' Class and optional for Classes I, II and III . ( b )  not arranged in layers in open or closed packages in accordance with the sizing scales,  in bulk in a vehicle or transport container with a maximum space between fruit corresponding to the width arrived at by grouping together three successive sizes on the sizing scale . These presentations are only permitted for Classes 1 , II and III . (c) in bulk in a vehicle or transport container with only the minimum size requirement. This presentation is only permitted for Classes II and III . 94 Official Journal of the European Communities (d ) in individual packages for direct sale to the consumer : ( i ) when individual packages are made up by number of fruit, size scales must be applied for all classes ; ( ii ) when individual packages are made up by weight, the application of size scales is not compulsory, provided that the overall presentation remains uniform. This presentation is only permitted for the 'Extra' Class, Class I and Class II . Individual fruit must be wrapped in thin, dry, new and odourless paper1 . The use of any substance which may alter the natural characteristics of citrus fruit and in particular their smell 1 or their taste, is prohibited. Any paper or other material used inside the package, transport vehicle or transport container must be new and harmless to human food1 . Packages must be free of foreign bodies other than, as a special presentation , a stalk bearing green leaves attached to the fruit . VI . MARKING (i ) For packed produce, the following particulars must be legibly and indelibly marked on the outside of the package. ( ii ) For produce dispatched in bulk in a transport vehicle, the following particulars must be shown in a document which accompanies the goods and is fixed to the inside of . the vehicle . ( a ) Identification Packer | Name and address or code mark, delivered or registered by an official Dispatcher ( authority. * (b) Nature of the produce  Name of the species, mention of the variety being optional -except for oranges,  The type must be declared : For lemons : where applicable the specification 'Verdelli' and 'Primofiore', For Clementines :  seedless Clementines,  Clementines (with 1 to 10 seeds),  where applicable : monreal Clementines or Clementines with pips (more than 10 seeds). ( c) Origin of produce Country and , where applicable, district of origin, or regional or local trade name . (d) Commercial specifications ( i) Class . ( ii ) Size  For fruit arranged in even layers or not layered, in accordance with the sizing scale, the reference number on the scale and, for fruit arranged in even layers in closed packages, the number of fruit shall be indicated,  For fruit packed in bulk in a vehicle or transport container, with grouping of three successive sizes on the sizing scale, the highest and lowest reference numbers on the sizing scale shall be indicated . ( iii ) Where appropriate, the preserving agent used in accordance with Community provisions shall be indicated. ( iv ) De-greening In cases where it is found that, as a result of a process whereby fruit is de-greened, the percentages normally allowed for fruit without calyx are exceeded or are likely to be exceeded, 'de-greened' or 'de-greened fruit' must be shown in the documents accompanying the produce. 1 This does not rule out the use of preserving agents employed in accordance with Community provisions .